Citation Nr: 0301484	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in 
excess of 10 percent for lumbar disc bulge at L4-L5.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May to September 
1978, and from September 1990 to May 1991.  This appeal 
arises from July 1995 and subsequent rating decisions of 
the Department of Veterans Affairs (VA), regional offices 
in Nashville, Tennessee, and Jackson, Mississippi 
(hereinafter, the RO).

The Board remanded this case in May 2000 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's service-connected lumbar disc bulge at 
L4-L5 is manifested by complaints of chronic pain with 
radiation to the left leg and clinical findings of no more 
than slight limitation of motion of the lumbar spine; 
there is no functional loss due to pain, weakness, excess 
fatigability, or incoordination.

3.  The veteran apparently has a high school education 
with work experience as a truck driver, and is currently 
employed. 

4.  The veteran's service-connected lumbar disc bulge at 
L4-L5, by itself, does not prevent him from securing and 
following substantially gainful employment.

5.  The veteran's service-connected disability is not of 
sufficient severity to prevent him from engaging in some 
form of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating for lumbar disc bulge at L4-
L5 in excess of 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to and since September 23, 2002).

2.  The criteria for a total rating based on individual 
unemployability (TDIU) have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
statement of the case, the supplemental statements of the 
case, and a letter sent to the veteran in March 2001, 
which specifically addressed the contents of the VCAA in 
the context of the veteran's claims.  The RO explained its 
decision with respect to each issue, and invited the 
veteran to identify records that could be obtained to 
support his claims.  Under these circumstances, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
March 2001, the RO asked the veteran to identify records 
relevant to his claim.  The March 2001 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility 
of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  

The Board notified the veteran of the amended regulations 
with respect to his increased rating claim.  In December 
2002, the veteran responded that he had no further 
evidence or argument to present.  There appears to be no 
other development left to accomplish, and under the 
foregoing circumstances, the Board considers the 
requirements of the VCAA to have been met.

II.  Initial disability evaluation in excess of 10 percent 
for lumbar disc bulge at L4-5

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is 
presently experiencing for a particular service-connected 
disability with criteria set forth in VA's Schedule for 
Rating Disabilities, which are based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  The current level of 
disability, however, is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the 
veteran's claim for an initial disability evaluation in 
excess of 10 percent for disc bulge at L4-5 is from an 
original rating.  The distinction may be important in 
determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  
With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on 
the facts found.  Id.  With an increased rating claim, 
"the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim 
for an increased rating is important in terms of VA 
adjudicative actions.  See Fenderson.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-
connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

Disability evaluations are determined by the application 
of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In evaluating the appellant's claim to an increased 
disability evaluation for his lumbar disc bulge, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the 
appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes 
during the pendency of a claim for an increased rating, 
the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under  38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  The 
Board, however, must consider both the former and the 
revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than 
the date of the change.  As such, VA must consider the 
claim pursuant to both criteria during the course of the 
entire appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
consideration will be given to both versions of the 
regulations to determine which version is most favorable 
to the appellant.  

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Under Diagnostic Code 5293, as in effect prior to 
September 22, 2002, a 10 percent rating is warranted for 
mild intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe recurring attacks with intermittent relief.  A 60 
percent rating is warranted when the intervertebral disc 
syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

On September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  The revised 
rating criteria provide that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on 
the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2): When evaluation on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnosis 
code or codes.  Note (3):  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that 
the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether 
the less than total paralysis is due to the varied level 
of the nerve lesion or to partial nerve regeneration.  An 
80 percent evaluation requires complete paralysis.  When 
there is complete paralysis the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. §§ 4.123, 4.124, 4.124a, Codes 8520, 8620, 8720.

As previously noted, in Karnas, the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was 
to be applied.  The Board must apply both the former and 
the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  See VAOPGCPREC 3-
2000 (2000); DeSousa.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-September 2002 nor 
the post-September 2002 rating criteria are deemed to be 
more favorable to the appellant.  Accordingly, the claim 
has been considered pursuant to both sets of rating 
criteria for the applicable time periods in an effort to 
ensure due process.  See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to a disability evaluation in 
excess of 10 percent for a disc bulge at L4-L5 is not 
warranted.  A September 1995 VA MRI indicates that the 
veteran had a disc bulge at L4-L5.  Subsequent medical 
records reflect treatment for low back pain. 

According to an August 2000 VA examination report, the 
physician provided the following information.  The veteran 
had a normal gait and stood erect with a leveled pelvis 
and no scoliosis.  He had flexion to 30 degrees, extension 
to 15 degrees, and bilateral lateral bending to 20 
degrees.  Simulated rotation, which involved no movement 
of the back or stress to it, resulted in complaints of 
severe pain.  Axial compression, which did not stress the 
lower back, resulted in complaints of pain.  The examiner 
commented that the lost motion may have been due to a 
variety of causes such as structural abnormalities, muscle 
spasm, or voluntary restraint.  In a patient whose other 
responses were anatomically inconsistent, voluntary 
restriction of motion should be considered.  The straight 
leg raising in a sitting position was painless, straight 
leg raising in the supine position caused low back pain in 
15 degrees, positive straight leg raising test performed 
in the supine position was invalidated with the same test 
done in the sitting position that caused no pain.  The 
veteran walked on his heels and toes without difficulty 
and he squatted and rose from squatting without 
assistance.  The examiner detected no motor weakness or 
sensory deficit in the lower extremities.  There was no 
evidence of atrophy.  X-ray studies revealed no evidence 
of fracture, dislocation, destructive lesion, narrowing of 
the disc or osteophyte formation.  It was the examiner's 
impression that there was no objective evidence of organic 
pathology to explain the veteran's symptoms.  In an 
addendum, the examiner commented that an MRI several years 
ago revealed a bulging disc at several levels.  Without a 
history of sciatica and neurologic deficit, bulging discs 
are not considered to be pathologic.

VA examined the veteran again in February 2001.  The 
examiner reported that on physical and x-ray examination, 
there was no objective evidence of organic pathology to 
explain the veteran's symptoms.  The examiner commented 
that, based on examination, there were no problems that 
would impair the veteran's ability to work.  In fact, the 
veteran reported that he worked as a truck driver at the 
time of the examination.  The veteran had no evidence of 
neurologic deficit, limitation of motion, instability, or 
weakness.  The examiner noted that musculoskeletal pain is 
a subjective symptom that could not be qualified or 
verified.  Determining functional loss due to pain by 
history is notoriously inaccurate, although pain, when 
present, can temporarily impair function. 

The VA examiner from February 2001 provided an addendum to 
his report in April 2002.  The examiner noted that he had 
reviewed his February 2001 report and the veteran's claims 
file, to include service medical records.  The examiner 
concluded that there was nothing in the claims file that 
changed his impression.

The veteran's service-connected low back disability is 
currently manifested by subjective complaints of pain.  
Pertinent to this assertion, the Board notes that, when 
evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting 
a higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  A VA General Counsel opinion 
held that Diagnostic Code 5293 involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).

Applying the former criteria, the Board finds that there 
is no persuasive evidence that shows that the veteran's 
service-connected lumbar disc disorder has been manifested 
by moderate intervertebral disc syndrome with recurring 
attacks.  The VA examination reports outlined above 
similarly indicate that no objective pathology was noted.  
Therefore, a rating in excess of 10 percent is not 
warranted under the former version of Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

With respect to the revised rating criteria, the Board 
notes that the retroactive reach of the new regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change, or September 23, 2002.  
With that in mind, the medical evidence does not 
demonstrate that the veteran's service-connected lumbar 
disc disorder has resulted in intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months. so as to warrant assignment of the next higher, 20 
percent, evaluation under the revised criteria.  The 
medical evidence does not show that the veteran was 
prescribed bed rest for his low back condition by a 
physician at any time.  Furthermore, the VA examination 
reports indicate that the veteran was neurologically 
normal.  Therefore, a separate rating based on 
neurological disability is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating in excess of 10 percent for the 
veteran's service-connected lumbar disc disorder are not 
met, under either the former or revised versions of 
Diagnostic Code 5293.

The Board has considered other pertinent diagnostic codes 
that provide for an evaluation in excess of the currently 
assigned 10 percent for low back disability.  Under 
Diagnostic Code 5292, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent 
evaluation.  Moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation.  A 
40 percent evaluation requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under Diagnostic Code 5295, a noncompensable rating is 
warranted for lumbosacral strain where there are only 
slight subjective symptoms.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

In this case, the Board finds the veteran does not 
demonstrate moderate limitation of motion of the lumbar 
spine.  Clearly, the veteran does have motion of the spine 
in all directions and the VA examiner's found no 
underlying pathology causing a loss of motion.  The 
medical evidence of record does not provide a basis for a 
rating greater than 10 percent under Diagnostic Code 5292.

In addition, the medical evidence demonstrates that the 
veteran exhibits complaints of pain on motion, however, 
there is no evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, listing of the 
whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending or abnormal mobility on 
forced motion.  The Board finds, therefore, that the 
criteria for a rating in excess of 10 percent for 
lumbosacral strain under Diagnostic Code 5295 are not met.

The Board acknowledges that the veteran and his spouse 
contended in his January 1998 testimony before a hearing 
officer at the RO that he has experienced chronic low back 
pain.  The Board has, as is required, considered the 
effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain and 
weakness (increased with use and during flare-ups) has 
been taken into consideration in reaching the decision to 
assign the current 10 percent evaluation.  The Board has 
considered medical evidence from the Mississippi 
Employment Security Commission.  According to a December 
1998 Mississippi Employment Security Commission document, 
a physician treated the veteran for chronic low back pain.  
The physician also advised the veteran not to work as a 
heavy truck driver.  In March 1999, the RO requested that 
the veteran provide additional information with respect to 
this claim.  In addition, the RO provided the veteran a VA 
Form 21-8940, an application for TDIU.  The record 
indicates that the veteran has not returned the completed 
application or provided additional information.  
Therefore, based on the evidence of record, the Board 
finds that any functional impairment due to pain is 
contemplated by the current evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5292.  

The Board notes that Diagnostic Code 5285, pursuant to 
which residuals of fracture are evaluated, and Diagnostic 
Code 5286, pursuant to which ankylosis is evaluated, are 
not for application in this case as there are no medical 
findings of residuals of a fractured vertebra or of any 
ankylosis of the spine, even considering the veteran's 
complaints of pain.

The Board also has considered whether the veteran is 
entitled to a "staged" rating for his low back disability, 
as prescribed by Fenderson.  However, at no time since the 
effective date of the grant of service connection does the 
evidence show entitlement to a rating higher than the 
rating assigned.  The rating described above reflects the 
greatest degree of disability shown by the record; thus, 
staged ratings are not for application.  

The Board has considered the evidence of record that 
favors the veteran's claim for a higher rating, which 
essentially is comprised of the veteran's hearing 
transcript and written statements.  Nevertheless, the 
Board finds that this favorable evidence is outweighed by 
the evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
veteran contends that his disorder warrants a rating in 
excess of 10 percent, the medical evidence does not show 
symptomatology warranting higher ratings. 

On the basis of all the foregoing, the Board finds that 
the record presents no schedular basis for assignment of a 
higher evaluation for service-connected lumbosacral disc 
bulge at L4-5.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular 
schedular rating standards, so as to require this type of 
evaluation.  See 38 C.F.R. § 3.321.  The current evidence 
of record does not demonstrate that the veteran's lumbar 
disc disorder has resulted in frequent periods of 
hospitalization.  As noted above, although the evidence 
indicates that the veteran may experience difficulties at 
work, he is still employed.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the VA Central 
Office for consideration of an extra-schedular evaluation, 
is not warranted.




III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more 
with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16.  The veteran's only service-connected disability is 
the lumbar disc bulge that is rated as 10 percent 
disabling.  Furthermore, the record indicates that the 
veteran is currently employed as a truck driver.  As noted 
in the previous section, the veteran failed to return the 
completed VA Form 21-8940 application for TDIU.  It 
appears from the veteran's January 1998 testimony that he 
has at least a high school education because the veteran 
testified that he played sports during school but did not 
injure his back.  Accordingly, the veteran does not meet 
the schedular criteria for consideration of a total rating 
under 38 C.F.R. Section 4.16 and his request for a total 
rating based on individual unemployability is denied.


ORDER

An initial disability evaluation in excess of 10 percent 
for lumbar disc bulge, L4-L5, is denied.

A total disability evaluation based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

